DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 and 17 in the reply filed on 8 Jun. 2021 is acknowledged.


Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


“axially rotatable permeable member” in claim 1, where the limitation has a generic placeholder of “member” but does not have a function.
“axially rotatable permeable member” in claim 17, where the limitation has a generic placeholder of “member” but does not have a function.
“radially-extending member” in claim 17, where the limitation has a generic placeholder of “member” but does not have a function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Objections
Claims 1 and 17 are objected to because of the following informalities:

Claim 1 recites “the rotatable permeable member”. To be consistent, the limitation should be amended to “the axially rotatable permeable member”.
Claim 1 recites “for producing nano-bubbles” and “thereby forming nano-bubbles”. If the limitations refer to the same bubbles, then after antecedent basis has been established the bubbles should be referred to as “the nano-bubbles”. If the limitations refer to different bubbles, then adjectives should be used to distinguish the bubbles from each other (such as first nano-bubbles, second nano-bubbles, etc).
Claim 17 recites “through which gas introduced”, “to introduce gas from”, and “to shear gas”. If the limitations refer to the same gas, then after antecedent basis has been established the gas should be referred to as “the gas”. If the limitations refer to different gas, then adjectives should be used to distinguish the gases from each other (such as first gas, second gas, etc).
Claim 17 recites “for producing nano-bubbles” and “thereby forming nano-bubbles”. If the limitations refer to the same bubbles, then after antecedent basis has been established the bubbles should be referred to as “the nano-bubbles”. If the limitations refer to different bubbles, then adjectives should be used to distinguish the bubbles from each other (such as first nano-bubbles, second nano-bubbles, etc).
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "simulate turbulent flow". The limitation is indefinite if turbulent flow is created or, if not, what simulated turbulent flow constitutes.
Claims 2-13 depend upon claim 1.
Claim 7 recites the limitation "simulate turbulent flow". The limitation is indefinite if turbulent flow is created or, if not, what simulated turbulent flow constitutes.
Claim 10 recites the limitation "wherein the nano-bubbles". There is insufficient antecedent basis for this limitation in the claim because antecedent basis has been established twice previously (in claim 1) and to which nano-bubbles the limitation refers is indefinite.
Claim 11 recites the limitation "wherein the nano-bubbles". There is insufficient antecedent basis for this limitation in the claim because antecedent basis has been established twice previously (in claim 1) and to which nano-bubbles the limitation refers is indefinite.

Claim 13 recites the limitation "wherein the nano-bubbles". There is insufficient antecedent basis for this limitation in the claim because antecedent basis has been established twice previously (in claim 1) and to which nano-bubbles the limitation refers is indefinite.
Claim 17 recites the limitation "simulate turbulent flow". The limitation is indefinite if turbulent flow is created or, if not, what simulated turbulent flow constitutes.
Claim 18 depend upon claim 17.


Allowable Subject Matter
Claims 1-13 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 1, the closest prior art is US 8,445,546. The prior art teaches nanobubble production comprising a mot and a shaft, further comprising an axially rotatable permeable member. The prior art does not teach the rotatable tube support as claimed. The modification would not have been obvious because the prior art does not teach the use of a rotatable tube which rotates with the axially rotatable 
Claims 2-13 depend upon claim 1.
Regarding claim 17, claim 17 contains similar limitations as the allowable limitations of claim 1.
Claim 18 depends upon claim 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/STEPHEN HOBSON/Examiner, Art Unit 1776                                                                                                                                                                                                        .